



Exhibit 10.24
THIRD AMENDMENT TO THE
ENERGIZER HOLDINGS, INC.
EXECUTIVE SAVINGS INVESTMENT PLAN


WHEREAS, Energizer Holdings, Inc. (Company) previously adopted the Energizer
Holdings, Inc. Executive Savings Incentive Plan (Plan), effective as of July 1,
2015; and


WHEREAS, the Energizer Benefits Committee (Committee) reserved the right to
amend the Plan pursuant to Section 7.1 thereof; and


WHEREAS, effective December 31, 2018, the Committee desires to amend the Plan to
clarify the eligibility provisions therein.


NOW, THEREFORE, effective December 31, 2018, the Plan is amended as follows:


1. Sections 2.2 and 2.3 are deleted in their entirety and replaced with the
following:




2.2 Other Employees. An Employee who is not covered under Section 2.1 shall be
eligible to participate in the Plan if he or she is designated in Band 1 under
the Energizer Human Resources Information System then in place (Band 1) during a
Year and remains in Band 1 as of the January 1 of the next Year.


2.3 Initial Enrollment. An Employee who becomes eligible under Section 2.2 may
not make an election to defer Compensation in accordance with Section 3.1 until
the open enrollment period for the Year following the Year in which he or she
initially becomes eligible.


2. Section 2.5 is deleted in its entirety and replaced with the following:


2.5 Termination of Coverage. A Participant (including a Participant listed on
Appendix I) shall no longer be eligible to participate in the Plan (including
the right to defer Compensation pursuant to the Plan) effective as of the first
payroll period beginning after the earlier of the following dates:
        
(a) The date the Participant incurs a Termination of Employment; or


(b) The last day of the Year in which the Participant ceases to meet the
eligibility requirements of either Section 2.1 or Section 2.2 of the Plan.


Such Participant shall continue to be a Participant in the Plan for all other
purposes until distribution of his or her account.




IN WITNESS WHEREOF, this Third Amendment is hereby executed by a duly authorized
officer of the Committee as of the date indicated below.


ENERGIZER HOLDINGS, INC.


By Emily K. Boss


Title General Counsel


Date August 8, 2018





